Citation Nr: 0126658	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  91-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
foot as a result of hospital and surgical treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	William C. Martin, Attorney


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) from a May 1990 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
which denied the benefit sought on appeal.  A BVA decision 
dated in July 1998 affirmed the RO's decision.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
parties filed a Joint Motion For Remand and To Stay 
Proceeding (Joint Motion), and in an Order dated in September 
2000, the Court granted the Joint Motion.  The case has been 
returned to the Board for further appellate review consistent 
with the Joint Motion.  


REMAND

A preliminary review of the record discloses that the veteran 
has not been afforded a hearing as she had requested.  The 
Joint Motion indicated that prior to the July 1998 BVA 
decision, the Board remanded the veteran's claim in August 
1996 for further development.  Subsequent to that 
development, the veteran was informed in November 1997 that 
the case was being transferred to the Board and that she had 
60 days to request a hearing.  The veteran then requested a 
hearing which was scheduled for December 16, 1997.  On 
December 15, she had indicated that she would not be able to 
appear for the hearing and had asked to reschedule.  In 
January 1998 the RO set a new date of February 18, 1998.  On 
that date, the veteran's representative requested a 
postponement of 60 days in order to obtain additional 
evidence.  In March 1998, the RO again set a new date of 
April 22, 1998.  In a March 1998 letter, the veteran's 
representative again requested that the hearing be 
rescheduled so that additional medical evidence could be 
obtained.  The RO canceled the hearing, but it was never 
rescheduled.  

In addition to the foregoing, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted.  This law sets forth requirements 
for notification and assisting a claimant in developing the 
facts pertinent to his or her claim, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Id.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because the VA did not ultimately act on the veteran's 
request for a hearing, a remand is required in this case in 
order to consider the veteran's request and to take 
appropriate action in compliance with 38 C.F.R. § 20.700(a).  
Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted if an appellant, or an appellant's representative 
acting on his behalf, expresses a desire to appear at a 
hearing in person.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The RO should schedule the veteran 
for a hearing before a Hearing Officer as 
soon as possible.  

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




